Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Graveile (GB2068547).
Graveile (figures 1, 4) shows an angle gauge for a ladder (page 1 line 5), comprising: a base(12) having a face and a peripheral edge; an angle line (figure 4) dividing a top portion and a bottom portion of the face; an indicator dial (61) defined in part by an indicator edge; a pivot (66) at an edge center of the indicator edge, the pivot rotatably connected to a line center of the angle line; a straight edge flange (14) connected from and beyond the peripheral edge, the straight edge flange having a straight edge extending tangentially relative to the peripheral edge; and the angle line rotatably about said line center so as to be selectively set at a target angle relative to the straight edge.
Per claim 2, Graveile (page 5 line 14) further shows a transparent cover dimensioned to engage the peripheral edge of the base so as to transparently cover said face and indicator dial.  
Per claim 3, Graveile further shows the indicator dial is generally coextensive with the bottom portion so that when the straight edge is inclined by the target angle the bottom portion is not visible for the indicator dial.
	Per claim 4, Graveile further shows the bottom portion has an appearance that contrast with the top portion and/or the indicator dial. 
	Per claim 5, Graveile further shows the base is circular and the indicator dial is semi-circular.
	Per claim 6, Graveile further shows the target angle is 14.5 degrees (page 1 lines 9-11).
	Per claim 7, Graveile further shows an OSHA-compliant angle gauge (per the described angles on page 1 lines 9-11, comprising: a circular base having a face and a peripheral edge; an angle line dividing a top portion and a bottom portion of the face, wherein the bottom portion has an appearance that contrast with the top portion; a semi-circular indicator dial (figure 4) defined in part by an indicator edge; a pivot (66) at an edge center of the indicator edge, the pivot rotatably connected to a line center of the angle line, wherein the pivot cannot resist the urging of gravity; a straight edge flange (14) connected from and beyond the peripheral edge, the straight edge flange having a straight edge extending tangentially relative to the peripheral edge; the angle line rotatably about said line center so as to be selectively set at a target angle relative to the straight edge at 14.5 degrees; and a transparent cover (page 5 line 14) dimensioned to engage the peripheral edge of the base so as to transparently cover said face and indicator dial, wherein so that when the straight edge is inclined by the target angle the bottom portion is not visible for the indicator dial.
	Per claim 8, Graveile shows the angle device for a ladder and the steps of determining if a ladder is inclined against a vertical supporting surface at a preselected target angle.
Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive.
With respect to applicant stating the reference not showing “ the angle line rotatably about the center….set at a target angle ….”, examiner respect fully states the following.
First of all, the claimed limitation is to a “ angle line”.  There is no claimed structural limitation that outline the “angle line”.  It is unclear from the claim what would constitute the boundary/bounds/perimeter or what structure forms the line.  Thus, the line is reasonably broadly interpreted as an imaginary line that is set forth by the outer edge of a structure that is straight.  
Secondly, the reference figure 4, show the “ angle line” demonstrated by the straight edge of part 61.  The “ angle line” rotates as needed based on the orientation of the part 61.  Thus, in order to “ selectively set a target angle….”, the “angle line” rotates to the orientation needed to for the “selective” angle.  
	The reference thus shows the claimed limitations.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

11/16/2022